          Case 4:21-cv-01397 Document 1 Filed on 04/28/21 in TXSD Page 1 of 5




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

    DAVID DAWSON,                                          §
                                                           §
                   Plaintiff
                                                           §
                                                           §
    VS.                                                    §       CIVIL ACTION NO. ________________
                                                           §
                                                           §
    BP CORPORATION NORTH AMERICA                           §
    INC. AND BP EXPLORATION AND
                                                           §
    PRODUCTION INC.
                                                           §
                   Defendants.                             §



                               NOTICE OF REMOVAL OF CIVIL ACTION

          Defendants BP Corporation North America Inc. and BP Exploration & Production Inc.

(collectively, “BP”), named defendants in a civil action now pending in Texas state court, file

this Notice of Removal of the action brought against them by Plaintiff David Dawson, the named

Plaintiff in the civil action pending in state court. The grounds in support of this Notice of

Removal are as follows:

          1.      The State Court Action. Plaintiff filed suit against BP on or about, March 26,

2021, in the 215th Judicial District Court of Harris County, Texas, under Cause No. 2021-18011

(“the State Court Action”).1 On March 30, 2021, BP was served with the citations and a copy of

the initial pleading in the State Court Action.2 In the State Court Action, Plaintiff seeks to

recover damages for injuries he allegedly suffered while working aboard the BP Thunder Horse


1
          A true and correct copy of the Plaintiff’s Original Petition in the State Court Action is attached hereto as
          Exhibit “A.”
2
          A true and correct copy of the executed Citation for BP is attached hereto as Exhibits “B” and “C.”

Notice of Removal of Civil Action                                                                               Page 1
        Case 4:21-cv-01397 Document 1 Filed on 04/28/21 in TXSD Page 2 of 5




as an employee of Apache Industrial Services on or about December 10, 2020. In order to avoid

the entry of a default judgment, BP filed an Original Answer in the State Court Action.3


         2.       The following pleadings, attached hereto, have been filed by the parties in the

State Court Action:


         Exhibit A         Plaintiff’s Original Petition


         Exhibit B         Copy of executed process for BP Exploration & Production Inc.


         Exhibit C         Copy of executed process for BP Corporation North America Inc.


         Exhibit D         BP Exploration & Production Inc. and BP Corporation North America
                           Inc.’s Original Answer

         3.       These documents represent the entirety of all pleadings filed thus far in the State

Court Action. A list of all counsel of record is attached hereto as Exhibit E. The docket sheet in

the State Court Action is attached hereto as Exhibit F.


         4.       This Notice is Timely Pursuant to 28 U.S.C. §1446(b). This Notice of Removal

of Civil Action is timely pursuant to 28 U.S.C. § 1446(b) because the State Court Action is being

removed within the thirty (30) day period after Defendants were served with a copy of the initial

pleading.


         5.       Original Federal Jurisdiction Exists Over the Petition Pursuant to OCSLA

and the Federal Question Statute. The State Court Action may be removed to this Court

because Plaintiff’s suit involves a federal question. 28 U.S.C. §§1331, 1441(a); Grable & Sons


3
         A true and correct copy of BP Corporation North America Inc. and BP Exploration & Production Inc.’s
         Original Answer is attached hereto as Exhibit “D.”

Notice of Removal of Civil Action                                                                     Page 2
         Case 4:21-cv-01397 Document 1 Filed on 04/28/21 in TXSD Page 3 of 5




Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005); Broder v. Cablevision Sys.

Corp., 418 F.3d 187, 194 (2d Cir. 2005); Peters v. Union Pac. R.R., 80 F.3d 257, 260 (8th Cir.

1996).


         6.       Plaintiff’s State Court petition alleges he was injured while working aboard the

BP Thunder Horse. As previously found in other courts, the Thunder Horse is a fixed platform

located on the Outer Continental Shelf of the Gulf of Mexico, outside the territorial jurisdiction

of Louisiana. Holmes v. Atl. Sounding Co., 437 F.3d 441, 446 (5th Cir. 2006) (quoting Daniel v.

Ergon, Inc., 892 F.2d 403, 407 (5th Cir. 1990) (emphasis added); see also Cain v. Transocean

Offshore USA, Inc., 518 F.3d 295, 298 (5th Cir. 2008) (quoting Chandris, Inc. v. Latsis, 515 U.S.

347, 354, 115 S.Ct. 2172, 132 L.Ed.2d 314 (1995)). Under the Outer Continental Shelf Lands

Act (“OCSLA”), injuries that occur on the OCS fall under exclusive federal jurisdiction. 43

U.S.C. § 1333(b).


         7.       Notice Filed in the State Court. Promptly after filing this Notice of Removal,

written notice thereof will be given to Plaintiff and a copy of this Notice of Removal will be filed

with the District Clerk of Harris County, Texas, as required by law.4




4
         A true and correct copy of the Notice being filed with the District Court of Harris County, Texas is attached
         as Exhibit “G.”



Notice of Removal of Civil Action                                                                              Page 3
        Case 4:21-cv-01397 Document 1 Filed on 04/28/21 in TXSD Page 4 of 5




                                        CONCLUSION

         BP has complied with the procedural requirements of 28 U.S.C. § 1446(b). This Court

has removal jurisdiction based on federal question jurisdiction. Accordingly, removal of this

case is proper pursuant to 28 U.S.C. § 1441.

                                               Respectfully submitted,

                                               HUNTON ANDREWS KURTH LLP

                                               By: s/ Thomas W. Taylor
                                                  Thomas W. Taylor
                                                  State Bar No. 19723875
                                                  Federal Bar No. 3906
                                                  4200 JPMorgan Chase Tower
                                                  600 Travis Street
                                                  Houston, Texas 77002
                                                  (713) 220-4200
                                                  (713) 220-4285 (facsimile)
                                                  ttaylor@huntonak.com

                                               ATTORNEY-IN-CHARGE FOR DEFENDANTS
                                               BP CORPORATION NORTH AMERICA INC.
                                               AND BP EXPLORATION & PRODUCTION INC.

OF COUNSEL:

HUNTON ANDREWS KURTH LLP

Jeffrey B. McClure
State Bar No. 13428200
Federal Bar No. 5128
jeffmcclure@huntonak.com
Raymond G. Randle, Jr.
State Bar No. 24004873
Federal Bar No. 23155
rrandle@huntonak.com
4200 JPMorganChase Tower
600 Travis Street
Houston, Texas 77002
(713) 220-4200
(713) 220-4285 (facsimile)



Notice of Removal of Civil Action                                                           Page 4
        Case 4:21-cv-01397 Document 1 Filed on 04/28/21 in TXSD Page 5 of 5




                                    CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 28, 2021, I electronically filed the foregoing
document with the Clerk of the Court for the United States District Court for the
Southern District of Texas by using the CM/ECF system and that service will be
accomplished by the CM/ECF system to all attorneys of record.


                                            By: s/ Thomas W. Taylor
                                                   Thomas W. Taylor




Notice of Removal of Civil Action                                             Page 5


100841.0000094 EMF_US 84787414v1
